UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☒ Definitive Additional Materials ☐ Soliciting Materials Pursuant to §240.14a-12 AMERICAN CENTURY INTERNATIONAL BOND FUNDS (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant Payment of Filing Fee (Check the appropriate box): ☒ No Fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: International Bond Fund proposals Shareholders of this fund as of June 30, 2014, are being asked to vote on the following proposals: 1. To approve a change in International Bond Fund’s investment objective. 2. To approve re-classification of International Bond Fund’s investment objective from “fundamental” to “non-fundamental.” How would the investment objective change? The current investment objective states that "the fund seeks high total return by investing in high-quality, non-dollar-denominated government and corporate debt securities outside the United States." The proposed investment objective would change this to seeking “total return”. If approved, this vote will broaden the fund’s country, currency, sector and security universe by permitting it to invest across the entire credit spectrum. The investment objective change would allow the fund to invest in non-investment grade debt securities, which could include issuers located in emerging market countries. At this time, these types of securities are not permitted into the fund because they are not considered high quality. This broadening of the fund’s investment universe will provide it with opportunities for increased credit and currency diversification. What is the difference between fundamental and non-fundamental? In order to enhance the fund’s flexibility, shareholders are also being asked to reclassify the fund’s investment objective as “non-fundamental,” which means that the Board will be able to change the fund’s investment objective in the future without shareholder approval. This would permit the Board to change the investment objective if the Board believes it is in the best interests of shareholders. What else do I need to know? Investors in the International Bond Fund as of June 30, 2014, are eligible to vote on the proposals and will receive a detailed proxy statement(link to pdf of statement) in mid-July, 2014. After much consideration, the Board of Trustees has unanimously voted to recommend that investors approve the proposals. If you are eligible, we encourage you to vote as soon as possible. The shareholder meeting is scheduled for September 15, 2014. It is anticipated that the change of investment objective would be effective in November, 2014. Generally, as interest rates rise, the value of the securities held in the fund will decline. The opposite is true when interest rates decline. International investing involves special risks, such as political instability and currency fluctuations. You should consider the fund’s investment objectives, risks, charges and expenses carefully before you invest. The fund’s prospectus or summary prospectus, which can be obtained by calling 1-800-345-2021, contains this and other information about the fund, and should be read carefully before investing. Investments are subject to risk. American Century Investment Services, Inc. Distributor Copyright 2014 American Century Proprietary Holdings Inc. All rights reserved. A proxy statement with respect to the information described above will be mailed to shareholders of record and filed with the Securities and Exchange Commission (SEC). Investors are urged to read the proxy statement because it contains important information. The proxy statement and other relevant documents will be available free of charge on the SEC’s website at www.sec.gov or by calling 1-800-345-2021.
